Citation Nr: 0933622	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  03-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), due to sexual assault.

2.  Entitlement to service connection for organic brain 
syndrome, to include as a residual of a motor vehicle 
accident.

3.  Entitlement to service connection for epileptic seizures, 
to include as a residual of a motor vehicle accident.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to 
September 1992 with subsequent service reportedly from 
January 1995 to August 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously before the Board in June 2005, when it 
was remanded for additional development.

The Veteran testified before a March 2005 Board hearing via 
videoconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

PTSD

The Veteran's claim for entitlement to service connection for 
PTSD is based on an allegation of rape or sexual assault, 
which she contends occurred during her active duty service in 
or around the year 1984.  In accordance with the Board's June 
2005 remand, the Veteran's claims file was sent for review by 
a psychiatric professional in March 2008 for the purpose of 
obtaining a competent expert opinion as to whether there is 
evidence of behavioral changes during service indicating that 
the alleged personal assault occurred.  However, as discussed 
below, it appears that the expert's review of the claims file 
overlooked some potentially pertinent evidence.

The Board notes at the outset that it appears, according to 
records in the claims file including those dated in March 
2006 and April 2008, that certain portions of the Veteran's 
service personnel records appear to be missing and 
unobtainable.  In light of this, it is especially important 
in this case to ensure proper development and consideration 
of the available evidence in this case.

The March 2008 report from the VA specialist's review states 
that "[t]horough review of her service medical records for 
the years 1984and 1985 do no[t] reveal any information that 
would be relevant to a possible alleged rape, with also 
alleged pregnancy and resulting in miscarriage."  The report 
acknowledges the Veteran's hearing testimony that her 
reported in-service miscarriage should be documented in her 
service treatment records, but the report indicates that 
"[o]ther than these comments, the undersigned could not find 
any pertinent information in her C-file concerning the issue 
of possible rape, pregnancy and miscarriage, with associated 
behavioral change that might indicate the occurrence of the 
personal assault."  The reviewing expert concluded that 
"the undersigned is unable to find documentation that is at 
all relevant."  The Board observes that the claims file in 
this case is rather large, and the reviewing expert conceded 
in the March 2008 report that "[i]t is certainly possible 
that the undersigned has missed documents that are contained 
here that are relevant but if this is true, then the file 
element should be identified for any future review."

In April 2009, the claims file was again submitted to the 
same VA psychiatric expert for additional review due to new 
material being added to the claims file.  The corresponding 
April 2009 report discusses the new elements observed in the 
claims file, all of which consisted of post-service reports.  
The reviewing expert directed some attention to the Veteran's 
post-service statements in treatment records regarding in-
service personal assault, but noted no other evidence to 
change the findings of the March 2008 report.  The April 2009 
report does acknowledge that the Veteran described the 
alleged rape during documented treatment in December 2000, 
and the noted "diagnostic impression" at that time was 
"PTSD, chronic, due to domestic violence, history of sexual 
trauma as a child, and alleged rape while on active duty."  

The Board's own review of the Veteran's service treatment 
records reveals that the author of the March 2008 and April 
2009 psychiatric reports has overlooked pertinent 
contemporaneous evidence of the event that Veteran has 
described as a miscarriage.  The VA psychiatric expert stated 
that his review revealed no evidence from 1984 or 1985 that 
was at all relevant to the question of whether the Veteran's 
alleged sexual assault with subsequent pregnancy and 
miscarriage took place.  Significantly, however, an April 
1985 service treatment record shows that the Veteran sought 
emergency treatment for complaints of "bleeding vagina and 
cramping ... states she passed fluid filled sack at 7:00 pm.  
Brought in remnants that appear to be tissue."  A later 
April 1985 service treatment record separately shows that the 
Veteran stated "I believe[] I may have had a miscarriage."  
The Board does observe that these reports indicate that 
doctors did not verify the existence of a pregnancy.  
Nevertheless, it is apparent that the VA psychiatric expert 
reviewing the record has overlooked this potentially 
pertinent evidence and did not consider it in authoring the 
March 2008 and April 2009 reports.

The Board additionally observes that a May 1984 service 
treatment record shows that the Veteran sought birth control 
pills and associated patient education for the "first 
time."  Also, the Board observes that an August 1984 service 
treatment record shows that the Veteran sought treatment for 
vaginal symptoms.  As the Board's prior remand discussed, 
appellate review of this case requires a competent expert 
opinion addressing the pertinent evidence with an informed 
opinion regarding whether the evidence shows behavior or 
other manner of fact that, in context, a psychiatric or 
medical expert may view as corroborative of the Veteran's 
claimed experience of in-service sexual assault.  As the VA 
reports of record so far have apparently not considered and 
addressed this evidence, having stated that no pertinent 
evidence was found in 1984 or 1985 while acknowledging that 
some evidence may have been missed, the Board cannot find 
that those reports are adequate in this case.  There remains 
the need to obtain an adequate expert opinion on the matter 
of whether the evidence of record shows behavior or other 
manner of fact which a psychiatric or medical expert might 
find reasonably corroborates the occurrence of the Veteran's 
account of sexual assault.

Organic Brain Syndrome and Epileptic Seizures

The Board notes that November 2002 VA examination report is 
of record addressing the Veteran's claims of entitlement to 
service connection for organic brain syndrome and for 
epileptic seizures.  At that time, based on the evidence 
available, the VA examiner concluded that the Veteran 
currently suffers from "[o]rganic brain syndrome as 
evidenced by progressive cognitive impairment, progressive 
(albeit mild) loss of fine motor coordination, epilepsy, and 
leukoencephalopathy on cerebral imaging."  The examiner 
opined that there is some uncertainty regarding the 
diagnosis, with CADASIL (cerebral autosomal dominant 
arteriopathy with subcortical infarcts and 
leukoencephalopathy) being "a remote possibility considering 
the leukoencephalopathy and the possible autosomal-dominant 
family history, and there is a strong association with this 
condition and migraines."  However, while the examiner 
described CADASIL as a "remote" possibility, he presented 
another possibility of great potential significance to this 
case: "The other possible explanation is diffuse axonal 
injury due to her major head trauma at age 16.  Progressive 
decline later in life is a known complication of such an 
injury."

The Veteran has advanced her claims of entitlement to service 
connection for organic brain syndrome and epileptic seizures 
on the theory that these pathologies are the result of a head 
injury allegedly suffered in a March 1995 motor vehicle 
accident.  The November 2002 VA examination report focuses 
its analysis on evaluating that specific theory, and in this 
regard the November 2002 VA examination report is able to 
render an opinion as to the likelihood that the pathology is 
related to the March 1995 accident without further resolving 
the precise diagnosis.  However, the Board's review of the 
service treatment records reveals contemporaneous evidence of 
pertinent in-service symptoms which may be manifestations of 
the current pathology, which have not been noted or addressed 
by the etiology opinion of record, and which appear to 
require further medical discussion.  Moreover, the Board 
notes that claims file has been significantly expanded with 
the addition of both new and old medical records which were 
not available for review by the November 2002 VA examiner.

Specifically, the Board notes a May 1985 emergency medical 
report in the Veteran's service treatment records showing 
that the Veteran, then 20 years old, arrived by ambulance and 
stated that she "had 'seizures'" in which "limbs were 
jerky" and she "crawled to the phone."  This evidence is 
not acknowledged or apparently contemplated by any medical 
opinion of record or, for that matter, by the Veteran 
herself.  (The Veteran has testified that she does not recall 
ever having a seizure prior to the March 1995 motor vehicle 
accident she contends was the cause of her current 
pathology.)  The November 2002 VA examination report does not 
address whether the documented May 1985 episode may have been 
significant to the etiology of the pathology; the Board 
believes further development is required to consider the May 
1985 evidence together with the entirety of the expanded 
evidence of record to address whether the Veteran's 
neurological pathologies on appeal may have been caused or 
permanently aggravated during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the claims 
file (to include service personnel records 
and service medical records) to be 
reviewed by the mental health professional 
who authored the prior March 2008 and 
April 2009 VA psychiatric reports 
addressing this PTSD claim, if available.  
If the author of the previous reports is 
unavailable, the claims file (to include 
service personnel records and service 
medical records) should be forwarded to 
another appropriate mental health 
professional for an opinion as to whether 
there is evidence of behavioral changes 
indicating that a personal assault 
occurred.  A detailed rationale for all 
opinions expressed should be furnished.

In particular, the new report should 
specifically address and acknowledge 
certain potentially pertinent evidence 
from 1984 and 1985 pertinent to aspects of 
the Veteran's account which appear to have 
been overlooked by the March 2008 and 
April 2009 reports in this matter.  
Specifically, the Board notes: the April 
1985 records referring to an episode of 
substantial vaginal bleeding and the 
Veteran's belief she had suffered a 
miscarriage, an August 1984 service 
treatment record showing vaginal 
complaints, and a May 1984 service 
treatment record showing that the Veteran 
was seeking birth control pills and 
associated patient education for the first 
time.  These records, and any other the 
reviewing expert finds pertinent, should 
be discussed in the report.  If the 
reviewing expert finds any or all of the 
specified service treatment records to be 
irrelevant, this finding should be 
discussed in the report.

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of the 
claimed disabilities involving organic 
brain syndrome and epileptic seizures.  In 
the event that the Veteran does not report 
for a new examination, the claims file 
should nevertheless be forwarded to an 
appropriate medical expert for review and 
to respond to the questions below.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.

After reviewing the claims file and all 
other pertinent available information, the 
examiner should respond to the following:

a)  The examiner is asked to identify 
the Veteran's current pertinent 
diagnosis/diagnoses involving organic 
brain syndrome or disability manifested 
by epileptic seizures.  In answering 
this question, please discuss the prior 
November 2002 VA examination report on 
this topic which indicated that the 
disability may be a hereditary disease 
or may be the result of substantial 
head trauma.  Please also clarify 
whether any organic brain syndrome is 
medically considered to be part of the 
same single diagnosis/pathology as 
causes the epileptic seizures or, 
rather, whether the Veteran suffers 
neurological symptoms from multiple 
distinct diagnosed chronic 
disabilities.

b)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that organic brain syndrome or 
disability manifested by epileptic 
seizures is etiologically related to 
service or to any event during service.  
In answering this question, the 
examiner is asked to specifically 
discuss the significance, if any, of 
the May 1985 episode of an apparent 
seizure during service documented in 
the Veteran's service treatment 
records.

c)  If the examiner finds that the 
pathology in this case pre-existed the 
Veteran's military service, the 
examiner should please indicate whether 
the pathology was aggravated in 
severity during service beyond the 
natural course of the disease.  In 
answering this question, the examiner 
is asked to again specifically discuss 
the significance, if any, of the May 
1985 episode of an apparent seizure 
during service documented in the 
Veteran's service treatment records.

A rationale is requested for all opinions 
offered.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

3.  The RO should, then, readjudicate the 
claims remaining on appeal. If any of the 
determinations remain unfavorable to the 
Veteran, the RO should issue a 
supplemental statement of the case and 
provide an opportunity to respond before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



